EXAMINER'S AMENDMENT/COMMENT
The Amendment filed 3/3/21 has been received and made of record.  As requested, claims 1 and 3 have been amended.  Claims 1-20 are pending in the instant application.
In response to the amendment, the objection to the specification and the 112(b) or 112, second paragraph rejection of claims 1-20 have been withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,364,366 and U.S. Patent No. 10,463,523 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the Double Patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of U.S. Patent No. 4,665,904 issued to Lerman.  Lerman discloses an ankle brace (10) comprising a semi-rigid ankle cuff including a calf-supporting portion (24) configured to extend around a posterior side of a lower calf of a wearer, of a wearer, a medial upright (22) extending generally downward from a medial side the calf-supporting portion, and a lateral upright (20) extending generally downward from a lateral side of the calf supporting portion; a semi-rigid foot bed including a foot plate (12) contoured to underlie at least a portion of a foot of the wearer, a cutout portion configured to receive a heel of the wearer (see Figs 1 and 2, which shows a cutout extending from (17) to (56) configured to receive a portion of the top of the heel), a medial wing (16) extending generally upward from the medial side of the foot bed, and a lateral wing (14) extending generally upward from the lateral side of the foot bed; a medial bend region joining the medial wing to the foot plate and a lateral bend region joining the latera wing to the foot plate; a medial hinge (36) rotatably connecting the medial wing with the medial upright; a lateral hinge (34) rotatably connecting a lateral wing with the lateral upright; an attached inner liner (52,54).  Lerman additionally discloses that the semi-rigid leg supporting shell (11) which includes calf-supporting portion (24) is constructed from semi-rigid polyethylene plastic. And at col. 4, line 60-col. 5, line 3, Lerman discloses that the device is heat formed in the desired shape. As such, the device is capable of being custom heat formed into a desired shape.
Lerman alone or in combination with the other cited prior art of record fails to disclose, teach or fairly suggest to one having ordinary skill in the art “each of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KIM M LEWIS/Primary Examiner, Art Unit 3786